                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:19CR111

       vs.
                                                                           ORDER
JAL CHUAR,

                       Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION FOR EXTENSION
OF TIME FOR FILING PRETRIAL MOTIONS [21]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall
be filed by June 17, 2019.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION FOR EXTENSION OF TIME FOR FILING
PRETRIAL MOTIONS [21] is granted. Pretrial motions shall be filed on or before June 17, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date, and June 17, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 10th day of May, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
